                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-181-FDW-DCK

 ANTOINETTE JOHNSON,                                  )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )          ORDER
                                                      )
 ADDI KORI, INC., BIG C INC., and CORY                )
 HEADEN,                                              )
                                                      )
                Defendants.                           )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the joint “Motion For Stay Of

Proceedings” (Document No. 12) filed July 28, 2021. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and in consultation with

Judge Whitney’s chambers, the undersigned will deny the motion.

         IT IS, THEREFORE, ORDERED that the joint “Motion For Stay Of Proceedings”

(Document No. 12) is DENIED.

         IT IS FURTHER ORDERED that the undersigned will sua sponte allow Defendants a

short extension of time to answer or otherwise respond to Plaintiff’s Complaint. Defendants shall

have up to and including August 23, 2021 to file an Answer or otherwise respond to Plaintiff’s

Complaint.

         SO ORDERED.
                                         Signed: July 29, 2021




      Case 3:21-cv-00181-FDW-DCK Document 13 Filed 07/29/21 Page 1 of 1
